Simmons, C. J.
Where a bill of exceptions recites that, upon the call in the court below of a case against several defendants, two of the latter exhibited to the trial judge the record of a former trial of the case, which showed certain things, and then, “ for the purpose of giving direction to [the] subsequent hearing ” of the case, moved the court to strike their names as parties defendant, that this motion was denied, and that movants excepted to this ruling and assign the same as error, and no record is brought up or specified, no question is properly presented for decision by this court. The bill of exceptions does not show upon what ground movants based their motion to strike their names, nor upon what ground the court overruled such motion ; *1058and it is therefore impossible for this court to determine, without guessing, what'was the ruling to which exception is sought to be taken, or whether error was committed by the trial judge. It follows that the writ of error must be Dismissed.
Argued June 20,
Decided July 22, 1901.
Motion to dismiss the writ of error.
George G. Grogan, for plaintiffs in error.
J. N. Worley, I. G. VanDuzer, and G. P. Harris, contra.

All the Justices concurring.